           Case 1:18-vv-01701-UNJ Document 30 Filed 12/26/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1701V
                                    Filed: November 6, 2019
                                         UNPUBLISHED


    KELLI S. CAMPBELL,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                        Respondent.


Edward H. Walter, Jubelirer Pass & Intrieri, P.C., Pittsburgh, PA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On November 2, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccination administered on October 31, 2017. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On September 24, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for GBS. On November 5, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $140,036.40
(consisting of $130,000.00 for pain and suffering and $10,036.40 for past loss of

1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01701-UNJ Document 30 Filed 12/26/19 Page 2 of 5



earnings). Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $140,036.40 (consisting of $130,000.00 for pain and suffering and
$10,036.40 for past loss of earnings) in the form of a check payable to petitioner,
Kelli S. Campbell. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-01701-UNJ Document 30 Filed 12/26/19 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
KELLIE S. CAMPBELL,                 )
                                    )
       Petitioner,                  )    No. 18-1701V ECF
                                    )
              v.                    )    Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On November 2, 2018, Kellie S. Campbell (“petitioner”) filed a petition seeking

compensation (“Petition” or “Pet.”) under the National Childhood Vaccine Injury Act of 1986,

42 U.S.C. §§ 300aa-1 to -34, as amended (“Vaccine Act” or “Act”), for an injury petitioner

allegedly sustained as a result of an influenza (“flu”) vaccination administered on October 31,

2017. Petition at 1. Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”),

which is an injury listed on the Vaccine Injury Table (“Table”) for the flu vaccine. Id. On

September 24, 2019, respondent filed his Vaccine Rule 4(c) report, conceding a Table injury for

GBS. On September 24, 2019, Special Master Dorsey issued a ruling on entitlement, finding

that petitioner was entitled to compensation for GBS.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:18-vv-01701-UNJ Document 30 Filed 12/26/19 Page 4 of 5




a lump sum of $140,036.40 for all damages, consisting of $130,000.00 for pain and suffering and

$10,036.40 for past loss of earnings. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $140,036.40, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE M. FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
        Case 1:18-vv-01701-UNJ Document 30 Filed 12/26/19 Page 5 of 5




                                   /s/Darryl R. Wishard
                                   DARRYL R. WISHARD
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 616-4357
Dated: November 5, 2019            Fax: (202) 616-4310




                                      3
